Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Response to Amendments
The amendment filed on 11/29/2021 has been entered and fully considered.  Claims 1-5 are pending, with claim 1 in independent form.  Claims 4-5 were added as new claims.
                                                    Response to Arguments
Applicant’s explanation concerning claims 1-2 is sufficient to overcome the 35 U.S.C.  § 112 rejection of these claims. Concerning the art rejection, Applicant argues that the applied art of record, Flemisch et al (US7991491B2), fails to disclose or suggest the features of: (A) a plurality of pieces of in-vehicle operational equipment that can be operated by a driver. and (B) an interface control unit that outputs the received signal to the pieces of the in-vehicle operational equipment, as recited in independent Claim 1. 
      The Examiner respectfully disagrees because the steering mechanism referenced in Flemisch is similar or analogous to items shown in Figure 1 of the instant application such as shifter 50g as an “in-vehicle operational equipment”.  Additionally, Flemisch’s haptic control command input device 3 which is used to generate manual control command is the same or similar to input device 50a in Figure 1 which, again, Applicant considers as an “in-vehicle operational equipment”. Controlled system 7 in Flemisch performs the same function as interface/controller 40 
                              
                                     Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by FLEMISCH et al (US-7,991,491-B2) ("Flemisch").
                As per claim 1, Flemisch discloses a vehicle driving system (Figure 1) comprising: 
an automatic driving control unit that outputs a signal for automatically actuating a plurality of pieces of in-vehicle operational equipment that can be operated by a driver (Flemisch discloses at Column 6, 22-24, “[t]he automatic control command system 2 is provided for the automatic generation of control signals A and can be connected, in a manner known per se, to sensors”.  Further, in Column 6, Lines 45 –46, that the control signal is used for “automatic steering mechanism, automatic braking mechanism or the like of a motor vehicle.”); 
a manual driving control unit that outputs a signal to the pieces of the in-vehicle operational equipment based on an operational input by the driver (Flemisch at Column 6, Lines 34-38, discloses “haptic control command input device 3 in order to detect the manual control command input SM. For this purpose, for example, the counterforce applied to the control input element by the user can be measured.”); and 
an interface control unit (Flemisch at Column 6, Lines 39-44, discloses “automatically generated control signals SA and manual control command inputs SM are conducted to the arbitration unit 4 and are correlated with one another for the generation of  … a controlled-system control signal SR which is applied to a subsequent controlled system 7.”) that is connected to the automatic driving control unit (Figure 1, signal SA), the manual driving control unit and the pieces of the in-vehicle operational equipment (Figure 1, signal SM) , that receives at least one of the signal output from the automatic driving control unit or the signal output from the manual driving control unit (Figure 1, Signals SA  and SM), and that outputs the received signal to the pieces of the in-vehicle operational equipment (Flemisch at Figure 1 and Column 6, Lines 52-53, discloses the  “generating the controlled-system control signal SR ” to  driving system 7.).  
As per claim 2, Flemisch discloses a vehicle driving system,  wherein the interface control unit (Figure 1, Arbitration Unit 4) has a control device that determines which one of the signal output from the automatic driving control unit (Figure 1, item 2) and the signal output from the manual driving control unit (Figure 1, item 3) should be given priority, when receiving both the signals (Flemisch discloses at Column 3, Lines 62-66, that the “arbitration unit is preferably set up for evaluating the safety and urgency of the intended actions in each case predetermined by the automatically generated control signals and manual control command inputs and for prioritizing the control command input which produces a safer or more urgent control action”.) 
As per claim 3, Flemisch discloses a vehicle driving system,  that determines, by an interface control unit (Figure 1, Arbitration Unit 4), which one of a signal from an automatic driving control unit that outputs a signal for automatically actuating a plurality of pieces of in-vehicle operational equipment that can be operated by a driver (Flemisch at Column 6, Lines 39-46, and Figure 1, signal SA), and a signal from a manual driving control unit that outputs a signal to the pieces of the in-vehicle operational equipment based on an operational input by the driver (Flemisch at Column 6, Lines 34-48, and Figure 1, signal SM) should be given priority, when receiving both the signals (Flemisch discloses at Column 3, Lines 62-66, that the “arbitration unit is preferably set up for evaluating the safety and urgency of the intended actions in each case predetermined by the automatically generated control signals and manual control command inputs and for prioritizing the control command input which produces a safer or more urgent control action”.).
As per claim 4, Flemisch discloses a vehicle driving system, wherein the signal that is output from the interface control unit to the pieces of the in-vehicle operational equipment is the signal that is received by the interface control unit from the automatic driving control unit or the signal that is received by the interface control unit from the manual driving control unit (Flemisch at Column 6, lines 39-44, which discloses “automatically generated control signals S.sub.A and manual control command inputs S.sub.M are conducted to the arbitration unit 4 and are correlated with one another for the generation of the correction signals S.sub.1, S.sub.2 and of a controlled-system control signal S.sub.R which is applied to a subsequent controlled system 7.”).
As per claim 5, Flemisch discloses a vehicle driving system wherein the vehicle driving system determines, by the interface control unit, which one of the signal from the automatic driving control unit and the signal from the manual driving control unit should be output to the pieces of the in-vehicle operational equipment (Flemisch at Column 6, lines 39-44, which discloses “automatically generated control signals S.sub.A and manual control command inputs S.sub.M are conducted to the arbitration unit 4 and are correlated with one another for the generation of the correction signals S.sub.1, S.sub.2 and of a controlled-system control signal S.sub.R which is applied to a subsequent controlled system 7.”).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
       Kosaka et al (US-20180215392-A1) discloses a control device for a vehicle with a plurality of driving modes with different allowable operation ranges. See Abstract and Figures 1-5.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D, Nolan can be reached on 571-272-7016. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/            Examiner, Art Unit 3661                                                                                                                                                                                            
/PETER D NOLAN/            Supervisory Patent Examiner, Art Unit 3661